                              2018/10/18
              Case 1:18-cr-00350-GBD     16:48:26
                                      Document       3 09/13/21
                                               9 Filed  /3      Page 1 of 1             ·     - · ·-   a :ncri nrcr-.~fft~




                           UNITED ST ATES MAGISTRATE COURT
                           SOUTHERN DISTRICT OF NEW YORK




THE UNITED STATES OF AMERJCA,

Plaintiff,
                                                               SEALED ORDER
V.
                                                               18 Cr. 350 (GBD)
CARLO ALLON!,

Defendant.
- - - - - - - - - - - - - - - -I

     ORDER GRANTING DEFENDANT'S MOTION FOR PERMISSION TO TRAVEL
                                                                                   "
          WHEREAS an application was made on October 18, 2018 by Jacqueline M. Arango,

Esq., counsel for Defendant Carlo Alloni requesting permission for Defendant to travel; and

          WHEREAS AUSA David Abramowicz has no objection to this travel request; and

          WHEREAS this Court finds sufficient cause for the travel request;

          IT IS HEREBY ORDERED that Defendant, Carlo Alloni, may travel as requested from

October 25-29, 2018 and from January 25-27, 2019.

          SO ORDERED this     11~ day of October, 2018




                                                          RABLE GEORGE B. DANIELS
                                              United States District Judge
                                              Southern District of New York




46668405; l
